                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                EL DORADO DIVISION


LATONIA TATUM                                                                        PLAINTIFF

v.                                  Case No. 1:18-cv-1061

ANDREW SAUL,
Commissioner, Social Security Administration                                      DEFENDANT


                                         JUDGMENT

       Now on this 27th day of September 2019, comes on for consideration the Report and

Recommendation dated September 9, 2019, by the Honorable Barry A. Bryant, United States

Magistrate Judge for the Western District of Arkansas. ECF No. 19. Fourteen (14) days have

passed without objections being filed by the parties. The Court has reviewed this case, and being

well and sufficiently advised, finds that the Report and Recommendation is proper and should be

adopted in its entirety. Accordingly, the Court hereby adopts the Report and Recommendation,

reverses the decision of the Commissioner, and remands this case to the Commissioner for further

consideration pursuant to sentence four of 42 U.S.C. § 405(g) (2006).

       If Plaintiff wishes to request an award of attorney's fees and costs under the Equal Access

to Justice Act (EAJA), 28 U.S.C. § 2412, an application may be filed up to thirty (30) days after

the judgment becomes “not appealable” (i.e., thirty (30) days after the sixty (60) day time for

appeal has ended). See Shalala v. Schaefer, 509 U.S. 292, 296, 113 S. Ct. 2625 (1993); 28 U.S.C.

§§ 2412(d)(1)(B),(d)(2)(G).

       IT IS SO ORDERED.

                                                    /s/ Susan O. Hickey
                                                    Susan O. Hickey
                                                    Chief United States District Judge
